DETAILED ACTION
Claims 1-3, 5-8, 10, 12-16 and 18-19 are pending.  Claims 4, 9, 11, 17 and 20 are cancelled.
The rejection of claim 19 under 35 U.S.C. § 112(a) is withdrawn based on Applicant’s arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 10/29/21, have been fully considered but are not persuasive, except as noted below regarding claim 19.
Applicant’s comments regarding the rejection of claim 19 under 35 U.S.C. § 112(a) (page 9) are moot as the rejection has been withdrawn based on Applicant’s arguments.
Applicant’s argument’s regarding the rejection of claim 1 and the respective dependent claims 
Applicant’s arguments regarding claims 8 and 9 (pages 10-11) are moot as Scalisi is not cited as curing the specific alleged deficiencies in claim 1.
Applicant’s argument’s regarding the rejection of claim 15 and the respective dependent claims under 35 U.S.C. § 103 (page 11) are moot in view of the inclusion of Platner in the current rejection. 
Applicant alleges, with regard to claim 19, that Platner fails to address the alleged deficiencies of the combination of Hornback and Steiner (page 11).
It is respectfully submitted that no reasoned argument is made in respect to this allegation.  Further, Platner addresses specific deficiencies in the combination of Hornback and Steiner because Platner describes that sensor-based control automatically switches lights on and off based upon occupancy and/or daylight… Occupancy sensor 852 can be programmed to operate with either passive infrared (PIR) detection or both PIR and sound detection… one of these sensor units can be used to control a light and a fan [0034-0037, 0055], that when occupancy is no longer sensed, the sensor times out after a time delay and the lights automatically turn off [0037, 0062-0063] and that the invention additionally may be used to control or work with other devices and systems, such as, for example, HVAC systems [0115].  This is further detailed below in the current rejection under 35 U.S.C. § 103.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-3, 5-8, 10, 12-14 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘activate a thermostat’ and later ‘deactivate a thermostat’ and it is not clear from the claim language that these are the same thermostat.
With regard to claim 19, this claim recites ‘activate a thermostat’ and later ‘deactivate a thermostat’ and it is not clear from the claim language that these are the same thermostat.
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornback U.S. Patent Publication No. 20120274767 (hereinafter Hornback) in view of Kajino et al. U.S. Patent Publication No. 20050276599 (hereinafter Kajino) and further in view of Steiner et al. U.S. Patent Publication No. 20170318701 (hereinafter Steiner) and Platner et al. U.S. Patent Publication No. 20090278479 (hereinafter Platner).
Regarding claim 1, Hornback teaches a ceiling fan [0059, Fig. 13 — ceiling fan 212 with ceiling fan accessory unit 210], comprising: 
a housing [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216];
a motor positioned within the housing [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216]; and
an image capture device at least partially positioned within a housing, the image capture device operable to capture one or more images, the one or more images depicting at least a portion of a room or area in which the ceiling fan is located [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246. The microphone 244 is mounted to the housing 22 so as to be able to detect audible sounds from the ceiling fan environment… imaging device 246 is a device operable to take video/picture images of the ceiling fan environment — imaging device 246 is below fan blades 216 (Fig. 13)];
one or more sensors configured to detect an environmental parameter associated with the room or area in which the ceiling fan is located [0070-0071, Fig, 13 — ceiling fan accessory unit 210 further includes at least one security device 252 that is mounted to the housing 222… security device 252 is optionally a glass break detector, a smoke detector, a carbon monoxide detector, a motion detector, a heat detector (environmental parameters)] and
one or more computing devices comprising one or more processors, instructions that, when executed by the one or more processors, cause the one or more processors to perform operations 
determining the environmental parameter falls outside a range of predefined values for the environmental parameter; and based on a determination that the environmental parameter falls outside the range of predefined values, communicating one or more control signals to control operation of a device [0072-0074 —  smoke detectors and carbon monoxide detectors are known in the art to detect a condition that relates to the presence of smoke or a level of carbon monoxide above an acceptable threshold… a smoke detector or a carbon monoxide detector includes the predetermined condition that would trigger the smoke or carbon monoxide detectors as the predetermined condition and would control the speaker to issue an audible output to warn of the presence of smoke or the elevated level of carbon monoxide… The motion sensor is optionally any one of various commercially available motion detectors and uses as the predetermined condition the detection of movement]. 
But Hornback fails to clearly specify that a housing houses the motor and, at least partially, the image capture device; one or more computing devices comprising one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: determining that a first image from the one or more images indicates  presence of a person in the room or area; and based on both a determination that the first image indicates presence of a person within the room or area responsive, and a determination that the environmental parameter falls outside a predefined value, communicating one or more control signals to activate a thermostat operable to control operation of a heating, 
However, Kajino teaches that a housing houses the motor and, at least partially, the image capture device [0032, Figs. 1-2, 6 -7 — camera device 10 (image capture device) has a camera 12 and a camera housing 14 (camera device 10 is at least partially inside camera housing 14); 0041, Figs. 1-2, 6 -7  —  camera housing 14 has a two-divisional structure, and is constructed by a front housing 40 and a rear housing 42; 0050, Figs. 1, 6 -7  —blower 26 is constructed by a fan and a motor (in camera housing 14)].
Hornback and Kajino are analogous art.  They relate to camera systems, particularly with fans, and Kajino is pertinent to the physical arrangement of Hornback’s invention.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by Hornback, by incorporating the above limitations, as taught by Kajino.  
One of ordinary skill in the art would have been motivated to do this modification to simplify a design, reducing manufacturing complexity, and to enable easier interconnection of components within the same chassis.  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of using a single chassis, as taught by Kajino, in the system of 
But the combination of Hornback and Kajino fails to clearly specify one or more computing devices comprising one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: determining that a first image from the one or more images indicates  presence of a person in the room or area; and based on both a determination that the first image indicates presence of a person within the room or area, and a determination that the environmental parameter falls outside a predefined value, communicating one or more control signals to activate a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area in which the ceiling fan is located and determining that a second image from the one or more images indicates the person is no longer present in the room or area; and, based on the determination that the second image indicates that the person is no longer present within the room or area, communicating one or more control signals to deactivate a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area in which the ceiling fan is located.
However, Steiner teaches one or more computing devices comprising one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations [0032, Fig. 2 —  control circuit 214 may comprise, for example, one or more of a microprocessor, a programmable logic device (PLD), a microcontroller, an application specific 
determining that a first image from the one or more images indicates presence of a person in the room or area [0031-0039, Fig. 2 — an occupancy detection routine 232 (which may be a hardware, software, and/or firm ware based module) for detecting an occupancy and/or vacancy condition in the space in which the ceiling fan (that is controlled by the motor drive unit 200) is located. The control circuit 214 may receive signals from one or more sensing circuits, e.g., a passive infrared (PIR) sensing circuit 220 and/or an image sensing circuit 222, which may be used by the occupancy detection routine 232 to determine the occupancy and/or vacancy conditions in the space… image sensing signals V.sub.IS may indicate the presence of an occupant in the space…  image sensing circuit 222 may be configured to generate one or more image sensing signals that indicate the presence and/or the activity levels of multiple occupants… The camera may be configured to record an image]; 
determining the environmental parameter [0019, Figs. 1-2 — load control system 100 may comprise one or more temperature control devices, e.g., a thermostat 130 for controlling a room temperature in the room in which the ceiling fan is installed. The thermostat 130 may be coupled 
based on both a determination that the first image indicates presence of a person within the room or area, and a determination that the environmental parameter falls outside a predefined value, communicating one or more control signals to a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area in which the ceiling fan is located [0019, Figs. 1-2 — load control system 100 may comprise one or more temperature control devices, e.g., a thermostat 130 for controlling a room temperature in the room in which the ceiling fan is installed. The thermostat 130 may be coupled to a heating, ventilation, and air conditioning (HVAC) system 132 via a control link (e.g., an analog control link) or a digital communication link (e.g., a wired or wireless digital communication link) and may be configured to communicate digital messages with a controller of the HVAC system. The thermostat 130 may comprise an internal temperature sensor for measuring the present temperature of the room and may control the HVAC system 132 to adjust the present temperature in the room towards a setpoint temperature (falls outside predefined value/setpoint). The ceiling fan 110 may also comprise a temperature sensor configured to 600 for adjusting the fan speed to maintain thermal comfort of an occupant. The procedure described in FIG. 6 may be executed periodically as the temperature and humidity are sampled. At step 602, the control circuit 214 may be configured to determine a present air temperature of the space, t.sub.a, and a humidity level (environmental parameters), p.sub.a, using the temperature sensing circuit 228 and the humidity sensing circuit, respectively (or these values may be obtained from an external device). At step 604, the control circuit 214 may receive a sense signal indicating occupancy/vacancy conditions from the PIR and/or image sensing circuits (presence of a person in room). …  At step 610, the control circuit 214 may then calculate an estimated thermal comfort level of the occupant using a comfort equation and the Predicted Mean Vote (PMV) model… a room that is occupied may have count values above an occupied threshold… control circuit 214 may adjust the fan speed at step 614 to the fan speed at which the PMV value is closest to the desired PMV value — Fig. 6 of Steiner shows that both temperature and humidity data (step 602) (environmental parameter) and sense signal data (step 604) (occupancy data from imaging sensing circuits) are used to provide environmental/fan control.] and determining that a second image from the one or more images indicates whether the person is present [0031-0039, Fig. 2 — an occupancy detection routine 232 (which may be a hardware, software, and/or firm ware based module) for detecting an occupancy and/or vacancy condition in the space in which the ceiling fan (that is controlled by the motor drive unit 200) is located. The control circuit 214 222 may be configured to generate one or more image sensing signals that indicate the presence and/or the activity levels of multiple occupants… The camera may be configured to record an image].
Hornback, Kajino and Steiner are analogous art.  They relate to camera systems, particularly with fans.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback and Kajino, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to automatically control the rotational speed of the motor to affect a thermal comfort level of an occupant considering the temperature, as taught by Steiner [0007, 0043, 0049, 0058].  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of storing program instructions in memory, as taught by Steiner, in the system of Hornback and Kajino so that the program instructions may be available for execution by the system without having to reprogram the system.  

However, Platner teaches specify determining that a second sensor data from the one or more sensor data indicates the person is no longer present in the room or area; and, based on the determination that the second sensor data indicates that the person is no longer present within the room or area, communicating one or more control signals to deactivate a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area [0034-0037 — Sensor-based control automatically switches lights on and off based upon occupancy and/or daylight; 0055 — Occupancy sensor 852 can be programmed to operate with either passive infrared (PIR) detection or both PIR and sound detection for rooms or areas with obstructions… one of these sensor units can be used to control a light and a fan; 0037 — When occupancy is no longer sensed, the sensor times out after a time delay and the lights automatically turn off (deactivate); 0059 — the lights can be set to turn off 10 minutes after the last person leaves; 0062-0063, Fig. 11 —  FIG. 11 shows a basic hardware configuration of both occupancy and daylight sensors according to the invention — including a processor, occupancy sensors, and light control relays; 0115 — the invention is not limited solely to the control of lighting devices, but alternatively or 
Hornback, Kajino, Steiner and Platner are analogous art.  They relate to fan control systems.  And Hornback, Kajino, and Steiner relate camera systems with fans.  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino and Steiner, by incorporating the above limitations, as taught by Platner.  
One of ordinary skill in the art would have been motivated to do this modification to save energy by deactivating electrical loads when not needed, as taught by Platner [0003, 0061, 0115].
Regarding claim 2, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Hornback further teaches one or more fan blades [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216] rotatably coupled to the motor [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216]. 
Regarding claim 3, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Hornback further teaches that the image capture device is positioned below the one or more fan blades along a vertical direction [0067-0068, Fig. 13 — housing 222 includes at least one 
Regarding claim 5, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches performing one or more control actions comprises communicating, by the one or more computing devices, one or more control signals to a control system configured to control operation of a device [0064 —  controller 232 includes a processor operable to execute programmable logic to operable to control the various electrical components; 0070 — security device 252 detects for the occurrence of a predetermined condition and upon the detection of the occurrence of the predetermined condition the security device 252 outputs a signal to control the at least one speaker 240 to issue an audible output, such as an alarm].
Further, Steiner teaches a control system configured to control operation of one or more light sources configured to illuminate the room or area [0002 — A user environment, such as a residence or an office building for example, may be configured using various types of load control systems. A lighting control system may be used to control the lighting loads in the user environment].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught 
One of ordinary skill in the art would have been motivated to do this modification to provide adequate illumination remotely or based on environmental factors, as suggested by Steiner [0002].  
Regarding claim 6, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches a microphone operable to detect one or more audible sounds within the room or area [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246. The microphone 244 is mounted to the housing 22 so as to be able to detect audible sounds from the ceiling fan environment].
Regarding claim 10, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Further, Steiner teaches that an environmental parameter comprises at least one of: a humidity of air within the room or area; and a temperature of air within the room or area [0019, 0058 — ceiling fan 110 may also comprise a temperature sensor configured to measure the present temperature of the room (e.g., via a vent 116) and/or a humidity sensor configured to measure a present humidity level in the room]. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught 
One of ordinary skill in the art would have been motivated to do this modification to automatically adjust an environmental control device to maintain the thermal comfort of an occupant, as taught by Steiner [0058].  
Regarding claim 12, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches that an image capture device comprises an image sensor, the image sensor operable to convert the light focused thereon into the one or more images [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246… imaging device 246 is optionally a camera and/or video recorder, such as a fish eye camera, that captures visual signals including video, time elapsed, and/or still images of the ceiling fan environment]. 
Further, Steiner teaches an image capture device comprises a lens and an image sensor, the lens operable to direct light onto the image sensor, the image sensor operable to convert the light focused thereon into the one or more images [0023 — control device of the ceiling fan 110 may include an image sensing circuit including, for example, a thermopile array or an image capturing circuit (e.g., a camera) for recording an image of the space through, for example, the lens 118; 0039 —  image sensing circuit 222 may also comprise, for example, a visible light sensing circuit, which may include an image recording circuit (such as a camera) and an image processing circuit (such as an image processor). The image processor may comprise a digital signal processor (DSP), a microprocessor, a programmable logic device (PLD), a 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino, Steiner and Platner, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to increase the light collection ability of the camera by using a lens to collect and concentrate light onto it.  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of using a lens to focus light in a camera system, as taught by Steiner, in the system of Hornback, Kajino, Steiner and Platner for the predictable result of a fan/imaging system able to efficiently collect light to form an image.  
Regarding claim 13, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches that the light directed onto the images sensor comprises infrared light [0068 — imaging device 246 is optionally a camera and/or video recorder, such as a fish eye camera… imagining device 246 optionally includes difference operating functions illustratively night vision mode and infrared mode]. 
Regarding claim 14, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above. 
Further, Hornback teaches that a field of view is three hundred and sixty degrees [0068 — imaging device 246 is optionally a camera and/or video recorder, such as a fish eye camera (camera with a fisheye lens), that captures visual signals including video, time elapsed, and/or still images of the ceiling fan environment… so as to provide a wide area of visual detection include 360.degree. of visual detection around the ceiling fan].
Further, Steiner teaches a lens [0023 — control device of the ceiling fan 110 may include an image sensing circuit including, for example, a thermopile array or an image capturing circuit (e.g., a camera) for recording an image of the space through, for example, the lens 118; 0039 —  image sensing circuit 222 may also comprise, for example, a visible light sensing circuit, which may include an image recording circuit (such as a camera) and an image processing circuit (such as an image processor). The image processor may comprise a digital signal processor (DSP), a microprocessor, a programmable logic device (PLD), a microcontroller, an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or any suitable processing device. The camera may be positioned towards the space in which one or more environmental characteristics are to be sensed (e.g., into the space in which the ceiling fan is located). The camera may be configured to record an image (e.g., through a lens)]. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino, Steiner and Platner, by incorporating the above limitations, as taught by Steiner.  
.  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hornback, Kajino, Steiner and Platner in view of Scalisi U.S. Patent Publication No. 20160261824 (hereinafter Scalisi).
Regarding claim 7, the combination of Hornback, Kajino, Steiner and Platner teaches all the limitations of the base claims as outlined above.
But the combination of Hornback, Kajino, Steiner and Platner fails to clearly specify communicating the one or more images to a user device; and communicating the one or more audible sounds to the user device. 
However, Scalisi teaches communicating the one or more images to a user device; and communicating the one or more audible sounds to the user device [0087, Figs. 1-3 — the user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the security system 202c. The image 252 can be taken by the camera assembly 208 and stored by the security system 202c, server 206, and/or computing device 204 (user device). The user interface 240 can include a recording button 256 to enable a user to record images, videos, and/or sound from the camera assembly 208, microphone of the security system 202c; 0079 — a person can use one computing device 204 to control and/or interact with multiple security 
Hornback, Kajino, Steiner, Platner and Scalisi are analogous art.  They relate to fan control systems.  And Hornback, Kajino, Steiner and Scalisi relate camera systems with fans.  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback, Kajino Steiner, and Platner, by incorporating the above limitations, as taught by Scalisi.  
One of ordinary skill in the art would have been motivated to do this modification to enable a user to conveniently interact with multiple systems remotely [0079] and to see and hear visitors [0054] using a handheld phone, as taught by Scalisi.
Regarding claim 8, the combination of Hornback, Kajino, Steiner, Platner and Scalisi teaches all the limitations of the base claims as outlined above.
Further, Scalisi teaches communicating the one or more images to a remote computing device configured to store a historical record of the one or more images [0099 — data captured by the security system and/or the computing device 204 (such as videos, pictures, and audio) is stored by another remote device such as the server 206… a user can record visitors for a year and then later can review the visits from the last year (historical record)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught 
One of ordinary skill in the art would have been motivated to do this modification to enable a user to review video, picture, and audio data at a later time, also conveniently using cloud storage, as taught by Scalisi [0099].
Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Guan et al. U.S. Patent Publication No. 20170108236 (hereinafter Guan) and further in view of Platner.
Regarding claim 15, Steiner teaches a method of determining presence of a person in a room or area in which a ceiling fan is located [0031-0038, Fig. 2 — an occupancy detection routine 232 (which may be a hardware, software, and/or firm ware based module) for detecting an occupancy and/or vacancy condition in the space in which the ceiling fan (that is controlled by the motor drive unit 200) is located. The control circuit 214 may receive signals from one or more sensing circuits, e.g., a passive infrared (PIR) sensing circuit 220 and/or an image sensing circuit 222 (data acquisition devices), which may be used by the occupancy detection routine 232 to determine the occupancy and/or vacancy conditions in the space… image sensing signals V.sub.IS may indicate the presence of an occupant in the space; 0043 —  control circuit 214 may use the occupancy sensing signal to control the motor drive circuit to adjust the rotational speed of the motor], the method comprising: 
using by the one or more computing devices [0032, Fig. 2 —  control circuit 214 may comprise, for example, one or more of a microprocessor, a programmable logic device (PLD), a microcontroller, an application specific integrated circuit (ASIC), a field-programmable gate 
an image capturing device [0031-0039, Fig. 2 — an occupancy detection routine 232 (which may be a hardware, software, and/or firm ware based module) for detecting an occupancy and/or vacancy condition in the space in which the ceiling fan (that is controlled by the motor drive unit 200) is located. The control circuit 214 may receive signals from one or more sensing circuits, e.g., a passive infrared (PIR) sensing circuit 220 and/or an image sensing circuit 222, which may be used by the occupancy detection routine 232 to determine the occupancy and/or vacancy conditions in the space… image sensing signals V.sub.IS may indicate the presence of an occupant in the space…  image sensing circuit 222 may be configured to generate one or more image sensing signals that indicate the presence and/or the activity levels of multiple occupants];
obtaining, at one or more computing devices, data from one or more data acquisition devices of the ceiling fan, the data indicative of whether or not the person is present in the room or area [0031-0038, Fig. 2 — control circuit 214 may comprise, for example, one or more of a microprocessor, a programmable logic device (PLD), a microcontroller, an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or any suitable processing 
determining, by the one or more computing devices, whether the person is present in the room or area based, at least in part, on the data [0031-0038, Fig. 2 — The control circuit 214 may receive signals from one or more sensing circuits, e.g., a passive infrared (PIR) sensing circuit 220 and/or an image sensing circuit 222 (data acquisition devices), which may be used by the occupancy detection routine 232 to determine the occupancy and/or vacancy conditions in the space… image sensing signals V.sub.IS may indicate the presence of an occupant in the space]; and 
responsive to determining the person is present in the room or area, communicating, by the one or more computing devices, one or more control signals to control operation of one or more devices [0031-0038, Fig. 2 — an occupancy detection routine 232 (which may be a hardware, software, and/or firm ware based module) for detecting an occupancy and/or vacancy condition in the space in which the ceiling fan (that is controlled by the motor drive unit 200) is located. The control circuit 214 may receive signals from one or more sensing circuits, e.g., a passive infrared (PIR) sensing circuit 220 and/or an image sensing circuit 222 (data acquisition devices), 
Steiner further teaches a control system configured to control operation of one or more light sources configured to illuminate the room or area independently [0002 — A user environment, such as a residence or an office building for example, may be configured using various types of load control systems. A lighting control system may be used to control the lighting loads in the user environment; see also U.S. Patent No. 8228184 (hereinafter Blakeley), incorporated by reference in Steiner, col. 1 lines 24-36 — An occupancy sensor typically operates to turn on the lighting load when the occupancy sensor detects the presence of a user in the space — Note that control is independent of controlling an image capture].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by Steiner, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to provide adequate illumination based on environmental factors, as suggested by Steiner [0002] or to provide adequate illumination when a user is present.

However, Guan teaches controlling, by the one or more computing device, an image capturing device and wherein the one or more computing devices are configured to control the operation of the image capture device independently [0095 — FIG. 5 shows an exemplary diagram of processing module 110 and its peripheral devices. Processing module 110 may include one or more processors 512; 0102 —  When processing module 110 transmits to sensing module 120, the transmitted content may be commands for some actions, such as controlling the angle of a camera; 0109 — Computer devices, which may include, without limitation to, personal computers, servers, and microelectronic devices, may be used for, for example, controlling personal desktop computers, controlling personal laptop computers, controlling PDAs, controlling tablets, controlling mobile terminals, controlling smart televisions, controlling smart refrigerators, controlling smart microwaves, controlling smart stoves, controlling robots, controlling public servers, controlling private or company servers, controlling smart lighting devices, controlling image taking devices, and controlling sound taking devices, etc.; 0196 — processing module 110 starts to send instructions to one or more modules of the sensing module 120, the control module 130, and the communication module 140. Particularly, instructions sent to the sensing module 120 may include action instructions to the sensing module, if the sensing module 120 has a camera. The action instructions include, and without 
Steiner and Guan are analogous art.  They relate to environmental control systems, particularly with cameras and fans.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above environmental control method, as taught by Steiner, by incorporating the above limitations, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification so that an imaging system can be adjusted to obtain optimum imaging data (e.g. best angle) or to save power when not required.  Further, it would be obvious to operate an imaging system independently of other control functions for increased control flexibility to enable imaging control without having to consider constraints imposed by other control functions.
But the combination of Steiner and Guan fails to clearly specify responsive to determining the person is no longer present in the room or area, communicating, by the one or more computing devices, one or more control signals to a control system configured to deactivate the one or more of light sources operable to illuminate the room or area.
However, Platner teaches that responsive to determining the person is no longer present in the room or area, communicating, by the one or more computing devices, one or more control signals to a control system configured to deactivate the one or more of light sources operable to illuminate the room or area [0010 — distributed intelligence means that all lighting control decisions, as well as all switching and dimming actions, are carried out by the devices within 
Steiner, Guan and Platner are analogous art.  They relate to environmental control systems, particularly with cameras and fans.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above environmental control method, as taught by the combination of Steiner and Guan, by incorporating the above limitations, as taught by Platner.  
One of ordinary skill in the art would have been motivated to do this modification in order to save energy by deactivating light sources when not needed, as taught by Platner [0003, 0061].
Regarding claim 16, the combination of Steiner, Guan and Platner teaches all the limitations of the base claims as outlined above.
222 may also comprise, for example, a visible light sensing circuit, which may include an image recording circuit (such as a camera) ]. 
Regarding claim 18, the combination of Steiner, Guan and Platner teaches all the limitations of the base claims as outlined above.
Steiner further teaches responsive to determining the person is present in the room or area [031-0038, Fig. 2 — an occupancy detection routine 232 (which may be a hardware, software, and/or firm ware based module) for detecting an occupancy and/or vacancy condition in the space (determining the person is present in the room or area) in which the ceiling fan (that is controlled by the motor drive unit 200) is located. The control circuit 214 may receive signals from one or more sensing circuits, e.g., a passive infrared (PIR) sensing circuit 220 and/or an image sensing circuit 222 (data acquisition devices), which may be used by the occupancy detection routine 232 to determine the occupancy and/or vacancy conditions in the space… image sensing signals V.sub.IS may indicate the presence of an occupant in the space; 0043 —  control circuit 214 may use the occupancy sensing signal to control the motor drive circuit to adjust the rotational speed of the motor; 0020 —   control system 100 may comprise a system controller 140 (e.g., a central processor or load controller) configured to communicate digital messages to and from the control .
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hornback and Steiner in view of Platner.
Regarding claim 19, Hornback teaches a ceiling fan [0059, Fig. 13 — ceiling fan 212 with ceiling fan accessory unit 210], comprising: 

a housing [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216];
a motor positioned within the housing, the motor operatively coupled to the one or more fan blades, the motor configured to rotate the one or more fan blades [0059, Fig. 13 — ceiling fan 212 includes a fan unit 214 that houses a fan motor that rotates a plurality of fan blades 216]; 
a microphone operable to record one or more audio recordings of the room or area [0067-0068, Fig. 13 — housing 222 includes at least one microphone 244 and/or at least one imaging device 246. The microphone 244 is mounted to the housing 22 so as to be able to detect audible sounds from the ceiling fan environment… imaging device 246 is a device operable to take video/picture images of the ceiling fan environment; 0077 — monitor 258 optionally includes a storage device 258 that is capable of storing audio signals detected by the microphone 244 and visual signals including videos and still images from the imaging device 246];
one or more sensors configured to detect an environmental parameter associated with the room or area in which the ceiling fan is located [0070-0071, Fig, 13 — ceiling fan accessory unit 210 further includes at least one security device 252 that is mounted to the housing 222… security device 252 is optionally a glass break detector, a smoke detector, a carbon monoxide detector, a motion detector, a heat detector (environmental parameters)]; and 

determining whether the environmental parameter falls outside a range of predefined values for the environmental parameter; and based on a determination that the environmental parameter falls outside the range of predefined values, communicating one or more control signals to control operation of a device [0072-0074 —  smoke detectors and carbon monoxide detectors are known in the art to detect a condition that relates to the presence of smoke or a level of carbon monoxide above an acceptable threshold… a smoke detector or a carbon monoxide detector includes the predetermined condition that would trigger the smoke or carbon monoxide detectors as the predetermined condition and would control the speaker to issue an audible output to warn of the presence of smoke or the elevated level of carbon monoxide… The motion sensor is optionally any one of various commercially available motion detectors and uses as the predetermined condition the detection of movement]. 
But Hornback fails to clearly specify; one or more computing devices comprising one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: determining a first audio indicates presence of a person in the room or area; and based on both a determination that the first audio indicates presence of a person within the room or area, and the determination that the environmental parameter falls outside a predefined value, communicating one or more control signals to 
However, Steiner teaches one or more computing devices comprising one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations [0032, Fig. 2 —  control circuit 214 may comprise, for example, one or more of a microprocessor, a programmable logic device (PLD), a microcontroller, an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or any suitable processing device(s) or control circuit(s). The control circuit 214 may comprise a memory for storage of operational characteristics of the control device 200; 0066 — methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not 
determining whether a first image recording from one or more image recordings indicates presence of a person in the room or area [0031-0039, Fig. 2 — an occupancy detection routine 232 (which may be a hardware, software, and/or firm ware based module) for detecting an occupancy and/or vacancy condition in the space in which the ceiling fan (that is controlled by the motor drive unit 200) is located. The control circuit 214 may receive signals from one or more sensing circuits, e.g., a passive infrared (PIR) sensing circuit 220 and/or an image sensing circuit 222, which may be used by the occupancy detection routine 232 to determine the occupancy and/or vacancy conditions in the space… image sensing signals V.sub.IS may indicate the presence of an occupant in the space…  image sensing circuit 222 may be configured to generate one or more image sensing signals that indicate the presence and/or the activity levels of multiple occupants…  camera may be configured to record an image]; 
determining the environmental parameter [0019, Figs. 1-2 — load control system 100 may comprise one or more temperature control devices, e.g., a thermostat 130 for controlling a room temperature in the room in which the ceiling fan is installed. The thermostat 130 may be coupled to a heating, ventilation, and air conditioning (HVAC) system 132 via a control link (e.g., an analog control link) or a digital communication link (e.g., a wired or wireless digital communication link) and may be configured to communicate digital messages with a controller of the HVAC system. The thermostat 130 may comprise an internal temperature sensor for measuring the present temperature of the room and may control the HVAC system 132 to adjust the present temperature in the room towards a setpoint temperature. The ceiling fan 110 may also comprise a temperature sensor configured to measure the present temperature of the room (e.g., 
based on both a determination that the first image recording indicates a presence of a person within the room or area responsive, and a determination that the environmental parameter falls outside a predefined value, communicating one or more control signals to activate a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area in which the ceiling fan is located [0019, Figs. 1-2 — load control system 100 may comprise one or more temperature control devices, e.g., a thermostat 130 for controlling a room temperature in the room in which the ceiling fan is installed. The thermostat 130 may be coupled to a heating, ventilation, and air conditioning (HVAC) system 132 via a control link (e.g., an analog control link) or a digital communication link (e.g., a wired or wireless digital communication link) and may be configured to communicate digital messages with a controller of the HVAC system. The thermostat 130 may comprise an internal temperature sensor for measuring the present temperature of the room and may control the HVAC system 132 to adjust the present temperature in the room towards a setpoint temperature (falls outside predefined value/setpoint). The ceiling fan 110 may also comprise a temperature sensor configured to measure the present temperature of the room (e.g., via a vent 116) and/or a humidity sensor configured to measure a present humidity level in the room. The control device of the ceiling fan 110 may be configured to transmit the measured temperature and/or measured humidity level to the thermostat 130 via the RF signals 102 (or alternatively, via a wired communication link); 0058-0064, Fig. 6 — FIG. 6 shows an example method 600 for adjusting the fan speed to maintain thermal comfort of an occupant. The procedure described in FIG. 6 may be executed periodically as the temperature and humidity are 602, the control circuit 214 may be configured to determine a present air temperature of the space, t.sub.a, and a humidity level (environmental parameters), p.sub.a, using the temperature sensing circuit 228 and the humidity sensing circuit, respectively (or these values may be obtained from an external device). At step 604, the control circuit 214 may receive a sense signal indicating occupancy/vacancy conditions from the PIR and/or image sensing circuits (presence of a person in room). …  At step 610, the control circuit 214 may then calculate an estimated thermal comfort level of the occupant using a comfort equation and the Predicted Mean Vote (PMV) model… a room that is occupied may have count values above an occupied threshold… control circuit 214 may adjust the fan speed at step 614 to the fan speed at which the PMV value is closest to the desired PMV value — Fig. 6 of Steiner shows that both temperature and humidity data (step 602) (environmental parameter) and sense signal data (step 604) (occupancy data from imaging sensing circuits) are used to provide environmental/fan control.].
Hornback and Steiner are analogous art.  They relate to fan control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by Hornback, by incorporating the above limitations, as taught by Steiner.  
One of ordinary skill in the art would have been motivated to do this modification to automatically control the rotational speed of the motor to affect a thermal comfort level of an occupant considering the temperature, as taught by Steiner [0007, 0043, 0049, 0058].  In addition, it would have been obvious to a person of ordinary skill in the art to use the known technique of storing program instructions in memory, as taught by Steiner, in the system of 
But the combination of Hornback and Steiner fails to clearly specify determining that the first audio indicates presence of a person in the room or area; and based on a determination that the first audio indicates presence of a person within the room or area operating a control; and determining that a second audio indicates the person is no longer present in the room or area; and, based on the determination that the second audio indicates that the person is no longer present within the room or area, communicating one or more control signals to deactivate a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area.
However, Platner teaches specify determining that the first audio indicates presence of a person in the room or area; and based on a determination that the first audio indicates presence of a person within the room or area operating a control [0034-0037 — Sensor-based control automatically switches lights on and off based upon occupancy and/or daylight; 0055 — Occupancy sensor 852 can be programmed to operate with either passive infrared (PIR) detection or both PIR and sound detection for rooms or areas with obstructions… one of these sensor units can be used to control a light and a fan; 0115 — the invention is not limited solely to the control of lighting devices, but alternatively or additionally may be used to control or work with other devices and systems, such as, for example, HVAC… systems; 0040 —  If the occupant has left the room, the lights will turn on automatically when the next occupant enters the room] and determining that a second audio indicates the person is no longer present in the room or area; and, based on the determination that the second audio indicates that the person is no longer present within the room or area, communicating one or more control signals to 
Hornback, Steiner and Platner are analogous art.  They relate to fan control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ceiling fan system and method, as taught by the combination of Hornback and Steiner, by incorporating the above limitations, as taught by Platner.  
One of ordinary skill in the art would have been motivated to do this modification to detect occupancy in rooms or areas with obstructions, as taught by Platner [0055] and to save energy by deactivating electrical loads when not needed, as taught by Platner [0003, 0061, 0115].
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119